Citation Nr: 0300316	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-02 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for periorbital cellulitis due to a 
right temporal excisional biopsy in March 1996 for 
probable skin cancer.

2.  Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for aggravation of existing coronary 
artery disease due to a cardiac catheterization performed 
in January 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from February 1943 to February 1946.

In July 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claims for compensation, under the provisions of 
38 U.S.C.A. § 1151, for periorbital cellulitis and for 
aggravation of his existing coronary artery disease.  He 
appealed the RO's decision to the Board of Veterans' 
Appeals (Board), alleging that he has additional 
disability from these conditions as a result of treatment 
that he received in March 1996 and January 1994, 
respectively, at the Boston University Medical Center 
(Commonwealth Medical Group), with the prior authorization 
of VA, and at the local VA medical center (VAMC).


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran's 
periorbital cellulitis, which he developed in March 1996 
after undergoing a right temporal excisional biopsy at 
Boston University Medical Center for probable skin cancer, 
resolved shortly after the infection with antibiotic 
treatment received that same month on follow-up at the 
VAMC in Manchester, New Hampshire; he has not had a 
recurrence of the periorbital cellulitis since.

2.  There is no medical evidence of record indicating the 
veteran's existing coronary artery disease was exacerbated 
or otherwise made worse by the cardiac catheterization he 
underwent in January 1994 at the local VAMC in Boston.



CONCLUSIONS OF LAW

1.  The veteran does not have chronic additional 
disability from periorbital cellulitis as a result of the 
treatment he received in March 1996 at the Boston 
University Medical Center with the prior authorization of 
VA.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.358, 3.800 (2002).

2.  The veteran does not have additional disability 
associated with his coronary artery disease that is 
proximately due to or the result of the treatment he 
received in January 1994 at the local VAMC in Boston.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002)).

Here, the Board finds that, considering the record in 
light of the above, the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on either of the claims on appeal at 
this time, as all notification and development action 
needed to render a fair decision on each claim has been 
accomplished.

The July 2000 rating decision appealed, the November 2000 
Statement of the Case (SOC), and the Supplemental 
Statement of the Case (SSOC) recently issued in March 
2002, cited the legal requirements of the applicable 
statutes and regulations for the veteran to establish his 
entitlement to section 1151 compensation.  Those documents 
also cited the specific type of supporting evidence that 
he needs to prevail in his appeal.  Thus, the Board finds 
that the veteran and his representative have been 
appropriately notified of the information and evidence 
needed to support each claim, and have been given ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  The duty to notify has been met.   

The Board also finds that all necessary development has 
been accomplished.  The veteran had a hearing in August 
2001 to further discuss his specific allegations.  
Furthermore, the medical records pertaining to the 
specific treatment in question have been associated with 
the claims file, and there is no indication that there is 
any additional existing medical or other evidence that 
needs to be obtained before deciding his appeal.  

Under these circumstances, the Board finds that 
adjudication of each of the claims at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.


II.  Governing Statutes and Regulations

According to 38 U.S.C.A. § 1151 (West 1991), when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of his own willful misconduct or 
failure to follow instructions, and the injury or 
aggravation results in additional disability, then 
compensation shall be awarded in the same manner as if the 
additional disability was service connected, i.e., in the 
same manner as if the additional disability was due to an 
injury or disease that he had incurred during his active 
military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until December 23, 
1999.  Accordingly, he must show fault or negligence on 
the part of VA in providing the medical treatment in 
question to prevail in his appeal.  See 38 U.S.C.A. § 1151 
(West Supp. 2001) (a showing of fault or negligence 
is necessary for recovery of claims filed on or after 
October 1, 1997).  Only if he had filed his claim prior to 
that date would this not be necessary.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. 
Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584, 
586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The regulations implementing 38 U.S.C.A. § 1151 are 38 
C.F.R. §§ 3.358, 3.800. They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(a).  With regard to medical or 
surgical treatment, the veteran's physical condition prior 
to the disease or injury is the condition that the medical 
or surgical treatment was intended to alleviate.  38 
C.F.R. § 3.358(b)(1).  Compensation is not payable if the 
additional disability is a result of the natural progress 
of the injury or disease for which the veteran was 
hospitalized.  38 C.F.R. § 3.358(b)(2).  Even more 
importantly to this particular case, however, the 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not 
be merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1), (2).  Additionally, compensation is not 
payable for the necessary consequences of medical or 
surgical treatment properly administered with the express 
or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

III.  Legal Analysis

a.  Periorbital Cellulitis

The veteran alleges that he developed severe swelling 
around his right eye, to the point it was nearly closed 
shut so that he could not see, shortly after undergoing a 
right temporal excisional biopsy on March 19, 1996, at the 
Boston University Medical Center for probable skin cancer.  
He therefore believes he is entitled to section 1151 
compensation because VA authorized the treatment at that 
facility.

The physician who performed that surgery confirmed in a 
March 19, 1996, statement that the veteran indeed was 
referred to him by the VAMC in Jamaica Plain, 
Massachusetts, for that procedure.  And involved removing 
squamous cell carcinoma (i.e., a tumor) from the right 
side of his forehead with the Mohs' fresh tissue 
technique, requiring 1 stage.  The treating surgeon also 
indicated the veteran was scheduled to have his sutures 
removed 7 days after the operation, and that he also 
planned to see the veteran personally for additional 
follow-up about 3 months later to evaluate the cosmetic 
result of the flap.  Other than that, though, he could 
receive any additional follow-up care that he needed at 
the local VAMC.

Only 6 days after the surgery, however, on March 25, 1996, 
the veteran was admitted to the VAMC in Manchester, New 
Hampshire, for complaints of swelling primarily in his 
right eye.  He also complained of associated warmth and 
erythema.  He said that he had been experiencing these 
symptoms since the day after his recent surgery.  He 
denied experiencing any fevers, chills, rigors, headaches, 
sinus pain, meningismus, or difficulty with his vision or 
diplopia.  After obtaining blood cultures, which were 
negative for signs of any growth, his doctors started 
giving him some intravenous antibiotics (IV Nafcillin), 
with marked resolution of his cellulitis.  His stitches 
from the biopsy site were removed three days later, 
on March 28, 1996, with minimal serosanguineous drainage 
noted, and his medication switched to Dicloxacillin-to be 
taken for the next 10 days.  He also was discharged from 
the VAMC that very same day, March 28, 1996.

None of the medical and other evidence of record indicates 
the veteran has experienced a recurrence of the 
periorbital cellulitis since his discharge from the VAMC 
on March 28, 1996.  So even acknowledging he experienced 
some symptoms (e.g., swelling around his eyes, etc.) 
shortly after his biopsy is not a basis, in and of itself, 
for granting his claim for section 1151 compensation 
because there is no medical indication that his symptoms 
were "chronic," i.e., more than merely temporary, so as to 
actually result in additional disability due to 
the cellulitis.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997), and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) (emphasizing that a 
present disability is required for VA compensation 
purposes).  

Furthermore, as a layperson without medical training or 
expertise, the veteran is not competent to render a 
probative opinion on a medical matter, such as whether he, 
in fact, suffers from the currently claimed disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In the absence of proof of 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim.  
Brammer, 3 Vet. App. at 225.  

Accordingly, the claim must be denied.  In reaching this 
decision, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
competent evidence neither supports a finding that, nor is 
in relative equipoise on the question of whether, the 
veteran suffers from the currently claimed disability, 
that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

b.  Aggravation of Existing Coronary Artery Disease (CAD)

The veteran underwent cardiac catheterization on January 
20, 1994, at the local VAMC in Boston.  The results 
confirmed he had moderate 2-vessel disease involving his 
left anterior descending (LAD) and left circumflex (LCX) 
coronary arteries with preserved left ventricular (LV) 
function.  His doctors planned to treat him without 
surgery, unless a coronary artery bypass graft (CABG) 
became necessary.

Six days later, on January 26, 1994, the veteran was 
admitted to the VAMC in Manchester for a pulsatile mass in 
his right groin.  He denied experiencing any coolness or 
pulselessness in his right lower extremity.  The admitting 
diagnosis was a pseudoaneurysm of the right groin (femoral 
artery) and, due to its longevity and size, he underwent 
surgery that very same day to repair it.  The surgical 
findings revealed a puncture site at the bifurcation of 
the superficial femoral artery and deep femoral artery, 
which the surgeons repaired primarily.  The veteran had an 
uneventful post-operative course, maintaining 2+ distal 
pulses and clean and dry wounds.  He was discharged from 
the VAMC on January 29, 1994.

The veteran alleges that the cardiac catheterization he 
underwent on January 20, 1994, precipitated his admission 
to the VAMC in Manchester just a few days later, on 
January 26, 1994.  So he believes he is entitled to 
section 1151 compensation because the cardiac 
catheterization exacerbated his existing CAD.  But he has 
not submitted any sort of medical evidence whatsoever to 
substantiate this allegation of such a cause-and-effect 
relationship.  Moreover, as a layman, he simply does not 
have the necessary medical training and/or expertise, 
through his assertions, alone, to render a probative 
opinion on this dispositive medical issue.   See Bostain, 
11 Vet. App. at 127.

In the complete absence of any medical evidence supporting 
the claim, the claim must be denied.  In reaching this 
decision, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
competent evidence neither supports a finding that, nor is 
in relative equipoise on the question of whether there is 
a medical nexus between VA treatment and the currently 
claimed disability, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

The claim for section 1151 compensation for periorbital 
cellulitis is denied.

The claim for section 1151 compensation for aggravation of 
the existing coronary artery disease also is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

